       Case 2:19-cr-00173-JTM-MBN Document 5 Filed 08/29/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                    CRIMINAL NO. 19‐173

VERSUS                                                      SECTION "H"

RODNEY J STRAIN, JR                                         VIOLATION: 18:371; 18:1343,
                                                            18:1346, and 18:2; 18:666 (a)(1)(B)

                      NOTICE OF INITIAL APPEARANCE & ARRAIGNMENT
Take Notice that this criminal case has been set for INITIAL APPEARANCE & ARRAIGNMENT on
SEPTEMBER 10, 2019 at 2:00 p.m., before MAGISTRATE JUDGE JANIS VAN MEERVELD, Hale Boggs
Federal Building, Courtroom B309, 500 Poydras Street, New Orleans, LA 70130.

          **IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE THE AFORESAID COURTROOM
FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.

DATE: August 29, 2019                               WILLIAM W. BLEVINS, CLERK

TO:                                                 by:    Erin Mouledous
Rodney J Strain, Jr (on Bond)                             Case Manager

                                                    AUSA: ELIZABETH A. PRIVITERA
COUNSEL FOR DEFENDANT                               JORDAN GINSBERG
Billy Gibbens                                       New Orleans, LA 70130
909 Poydras St., Suite 1600
New Orleans, LA 70112
                                                    U.S. Marshal

                                                    U.S. Probation Office ‐ U.S. Pretrial Services



                                                    FOREIGN LANGUAGE INTERPRETER:

                                                       NONE
If you change address,
notify Clerk of Court
by phone, 504‐589‐7600                              Special Agent Dewayne Horner, FBI
